Citation Nr: 1019649	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-08 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of head 
trauma.

6.  Entitlement to service connection for diabetes mellitus, 
type II.

7.  Entitlement to service connection for leg ulcers.

8.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty with U.S. Marine Corps from 
May 1952 to December 1954 and with the U.S. Army from 
November 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006, April 2006 and February 
2007 rating decisions of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2006, the RO denied entitlement to service 
connection for a lumbar spine disability, an eye disability, 
hearing loss, tinnitus, and residuals of head trauma.  The RO 
confirmed and continued the March 2006 rating decision in 
April 2006.  

In February 2007, the RO denied entitlement to service 
connection for diabetes mellitus, leg ulcers, and a 
psychiatric disability, to include PTSD.

In February 2010, the Veteran presented testimony before the 
undersigned.  The hearing transcript is associated with the 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The National Personnel Records Center (NPRC) has indicated by 
correspondence dated in September 2005 that the Veteran's 
service treatment records pertaining to his second period of 
service may have been destroyed in a fire at the NPRC.  In 
instances where records in the government's custody are lost 
or destroyed, the law provides that VA has an increased 
responsibility to ensure that the claimant is informed as to 
the possibility of alternate sources to substantiate the 
service record.  Garlejo v. Derwinski, 2 Vet. App. 619 
(1992).  VA's duty to explain its findings and conclusion is 
heightened in cases where service records are missing or 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The RO/AMC's attention is called to Daye v. Nicholson, 20 
Vet. App. 512 (2006) and Dixon v. Derwinski, 3 Vet. App. 261 
(1992) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where service records are missing.  A non-exhaustive list of 
documents that may be substituted for service medical records 
in this case includes: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians where a Veteran may have 
sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  See VA Adjudication Procedure Manual, Manual 
M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27.

It has also been held that where service records are missing 
or destroyed, VA must provide a thorough, "explanation to 
the [claimant] on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The law also 
provides that where the service medical records are 
incomplete or presumed destroyed, VA not only has a 
heightened obligation to explain its findings and 
conclusions, but that it also has a heightened duty to 
consider the benefit-of-the-doubt rule.  O'Hare at 367; Dixon 
at 263- 264.

Depending upon the results of this remand, a VA examination 
may be necessary to determine the likelihood of an 
etiological relationship between any current lumbar spine 
disability, eye disability, hearing loss, tinnitus, residuals 
of head trauma, diabetes mellitus, leg ulcers, and 
psychiatric disorder, to include PTSD, and the Veteran's 
periods of active duty.  See generally McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).  It is noted 
that while there is no presumption of service connection that 
arises, VA is obligated to exercise greater diligence in 
assisting the Veteran with the development of the evidence in 
support of his claims.  Washington v. Nicholson, 19 Vet. App. 
362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  In accordance with Daye and Dixon, 
above, and applicable administrative 
procedures, the RO/AMC must advise the 
Veteran of his opportunity to submit 
alternate sources of evidence in support 
of his claims for entitlement to service 
connection for a lumbar spine disability, 
an eye disability, hearing loss, 
tinnitus, residuals of head trauma, 
diabetes mellitus, leg ulcers, and a 
psychiatric disorder, to include PTSD.

Such alternate forms of evidence include, 
but are not limited to, letters to and 
from the Veteran during or after military 
service detailing events as to the 
disabilities; letters of commendation or 
appreciation for his military service in 
performing the duties which he claims 
caused his injuries/disabilities; and 
accounts, statements, and letters from 
his family, friends, acquaintances, and 
co-workers, detailing each respective 
writer's recollection of the development 
of the Veteran's injury/disability; post-
service physical examinations; employment 
examinations; insurance claims; and any 
other material that would indicate that 
the Veteran performed the duties he has 
described (such as that of a military 
police officer), that such duties could 
result in the disabilities currently 
claimed by the Veteran, and that the 
Veteran sustained his lumbar spine 
disability, eye disability, hearing loss, 
tinnitus, residuals of head trauma, 
diabetes mellitus, leg ulcers, and 
psychiatric disorder, to include PTSD, 
during his periods of active duty.

2.  The RO/AMC should also have the 
Veteran identify any additional treatment 
providers for a lumbar spine disability, 
an eye disability, hearing loss, 
tinnitus, residuals of head trauma, 
diabetes mellitus, leg ulcers, and a 
psychiatric disorder, to include PTSD, to 
include VA records, not associated with 
the claims file.  The RO should then 
obtain and associate with the claims file 
any records identified.  Furthermore, the 
RO should obtain from the Veteran an 
authorization for the release of medical 
records from his medical providers, and 
associate any records received with the 
claims file.

3. Contact the National Personnel Records 
Center (NPRC), Records Management Center 
(RMC), or any other appropriate location, 
to request the Veteran's complete service 
treatment records for all periods of 
active service.

4.  If deemed appropriate by the RO/AMC, 
VA medical examinations may be conducted.  
See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); see Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was 
to provide a medical examination as 
"necessary to make a decision on a 
claim, where the evidence of record, 
taking into consideration all information 
and lay or medical evidence [including 
statements of the claimant]; contains 
competent evidence that the claimant has 
a current disability, or persistent or 
recurrent symptoms of disability; and 
indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; 
but does not contain sufficient medical 
evidence for the [VA] to make a decision 
on the claim."); Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide 
medical examinations conducted by medical 
professionals with full access to and 
review of the Veteran's claims folder).

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



